Citation Nr: 1037383	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
duodenal ulcer with small bowel resection, currently evaluated as 
10 percent disabling.

2.  Entitlement to a temporary total evaluation for 
service-connected duodenal ulcer with small bowel resection due 
to convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 
1955.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for 
service-connected duodenal ulcer with small bowel resection, 
currently evaluated as 10 percent disabling, and entitlement to a 
temporary total evaluation for service-connected duodenal ulcer 
with small bowel resection due to convalescence under 38 C.F.R. 
§ 4.30 (2009).  The evidence of record demonstrates that there 
may be further medical evidence relevant to these claims which 
has not been associated with the claims file.  First, at a July 
2010 hearing before the Board, the Veteran submitted a signed 
authorization and consent form for the release of medical records 
relating to ulcer treatment from 2003 to the present at a private 
medical facility.  There are no medical records from this private 
medical facility associated with the claims file.  Second, an 
August 2008 private hospital discharge report stated that the 
Veteran would be followed-up for his small bowel resection by two 
private physicians.  There is no medical evidence of record from 
either of these private physicians dated after the August 2008 
private hospital discharge report.  Accordingly, an attempt must 
be made to obtain these records and any other relevant medical 
records that are not currently associated with the claims file.

In addition, VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected disability in October 2007.  
In a June 2010 statement, the Veteran's representative noted that 
the October 2007 examination was old and questioned whether it 
met the requirements for a contemporaneous medical examination.  
The Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the service-connected 
disability at issue on appeal.  38 C.F.R. § 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for his service-connected 
duodenal ulcer with small bowel resection.  
An attempt must be made to obtain, with 
any necessary authorization from the 
Veteran, copies of all pertinent treatment 
records identified by him in response to 
this request which have not been 
previously secured, to specifically 
include medical records from the private 
medical facility listed on the 
authorization and consent form submitted 
in July 2010 and the private medical 
facility which conducted the August 2005 
surgical operation.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.	The Veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected duodenal 
ulcer with small bowel resection.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with this examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make these determinations 
must be conducted.  Following a review of 
the service and post-service medical 
records, the examiner must describe, in 
detail, all current symptoms or disorders 
that the Veteran experiences as a result 
of his service-connected duodenal ulcer 
with small bowel resection.  Specifically, 
the examiner must state whether the 
Veteran's duodenal ulcer is best 
characterized as mild, moderate, 
moderately severe, or severe in degree, as 
defined by 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2009).  The examiner must also 
state whether the Veteran's resection of 
the small intestine is symptomatic with 
diarrhea; anemia; inability to gain 
weight; definite or marked interference 
with absorption of nutrition; and 
manifested by impairment of health which 
is objectively supported by examination 
findings including weight loss.  Finally, 
if the examiner finds that the predominant 
disability of the Veteran's small bowel 
resection is residual adhesions, the 
examiner must state whether these 
adhesions are best characterized as mild, 
moderate, moderately severe, or severe in 
degree, as defined by 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2009).  All opinions 
provided must include an explanation of 
the basis for the opinion.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims.  
In doing so, the RO must specifically 
consider whether increased evaluations are 
warranted for the Veteran's service 
connected disability under 38 C.F.R. 
§ 4.114, Diagnostic Codes 7301, 7305, and 
7328 (2009).  Thereafter, if any claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KERRI M. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

